                                                                                                    FILED
                                                                                           CLERK,U.S. DISTRICT COURT



                               UNITED STATES DISTRICT COURT                                December 3, 2019
                              CENTRAL DISTRICT OF CALIFORNIA                            CENTRAL DIS~7~RI({ OF CALIFOR\7p
                                                                                                        ,"I
                                                                                          RY:      V lvi      DF.PIRY




                                      CRIMINAL MINUTES -GENERAL
  CaseNo. ED CR 19-180 JGB                                                  Date     December 3, 2019
 Title`         United States v. Villa



 Present: The Honorable. Michael R. Wilner
                     Veronica Piper                                           n/a
                     Deputy Clerk                                   Court Reporter /Recorder
           Attorneys Present for Government:                     Attorneys Present for Defendant:
                           n/a                                                 n/a
 Proceedings:              ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                 ~       will appear for further proceedings as required if released.
                 ~       will not endanger the safety of any other person or the community if
                         released.


          The Court bases its findings on the following:
                 ~       Allegations in petition
                 ❑       Lack of bail resources
                ~        No stable residence or employment

                 ❑       Ties to foreign countries
                ~        Previous failure to appear or violations of probation, parole, or release
                ❑        Nature of previous criminal convictions
                ~        Substance abuse



MRW-2SR(9/16)                            CRIMINAL MINUTES-GENERAL                                       Page 1 oft
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                   CRIMINAL MINUTES -GENERAL
  Case No. ED CR 19-180 JGB                                               Date   December 3, 2019
  Title         United States v. Villa


                 ❑       Already in custody on state or federal offense
                 ❑      Refusal to interview with Pretrial Services
                 ~      Per petition, allegation of tamper to LM device


          ❑      Defendant did not oppose the detention request.


                                                   * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR(9/16)                            CRIMINAL MINUTES -GENERAL                          Page 2 of 2
